DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,840,675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are allowed.
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a beam to be emitted by the VCSEL array has an energy intensity profile that is more uniform relative to a first energy intensity profile of the one or more first beams to be emitted by the first subset of VCSELs alone and a second energy intensity profile of the one or more second beams to be emitted by the second subset of VCSELs alone.”
Claim 28 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the first subset of VCSELs and the second subset of VCSELs are formed such that a beam to be emitted by the VCSEL array has an energy intensity profile that is more uniform relative to a first energy intensity profile of a one or more first beams to be emitted by the first subset of VCSELs alone and a second energy intensity profile of a one or more second beams to be emitted by the second subset of VCSELs alone.”
Claim 35 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a beam to be emitted by the emitter array has an energy intensity profile that is more uniform relative to a first energy intensity profile of the one or more first beams to be emitted by the first subset of emitters alone and a second energy intensity profile of the one or more second beams to be emitted by the second subset of emitters alone.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828